DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered.
With regard to the rejection under 35 U.S.C. § 112(a), Applicant’s arguments are convincing.  The amendment to claim 1 overcomes the rejection, and therefore the rejection is withdrawn.
With regard to the rejection under 35 U.S.C. § 112(b), Applicant’s arguments are convincing.  The amendment to claim 21 overcomes the rejection, and therefore the rejection is withdrawn.  
With regard to the rejections under 102 over Flaherty, Applicant’s arguments are convincing.  In light of the amendments to the claims, a new rejection is made in view of Bosshard et al (US 2007/0112326) in view of Flaherty.  However, it is noted that claim 15 does not positively recite the elements of claim 1 (“a space for receiving the drug container of claim 1” is a functional recitation), and therefore the amendment to claim 1 does not overcome the rejection of claim 15.
Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9, line 2: “includees” instead of “includes”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “a space for receiving the drug container of claim 1; and electronics configured to control the drive system”.  The scope of “the drug container of claim 1” cannot be determined.  Claim 1 recites an automatic injection device, the injection device including multiple elements, including a drug container.  Which elements from claim 1 constitute the “drug container of claim 1” referred to in claim 15 cannot be determined.  Additionally, claim 15 recites “the drive system” which is recited in claim 1, but not clearly included in what one could interpret to be “the drug container of claim 1”.  Therefore, scope of the claim cannot be determined, and it further appears as though “the drive system” lacks antecedent basis.
Claim 20 depending from claim 15 further limits the drive system, and therefore inherits the deficiencies of claim 15.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flaherty et al (US 2003/0229310).
Regarding claim 15, Flaherty discloses a cartridge 20 for an automatic injection device comprising a space for receiving a drug container 230, and electronics 50 to control the drive system.  It is noted that the limitation “for receiving the drug container of claim 1” is interpreted to be a functional limitation, i.e. the space is capable of receiving the drug container of claim 1, and the drug container of claim 1 is not positively recited.  Since the drug container receive in the cartridge of Flaherty is similar in structure and operation to that of claim 1, the device of Flaherty is capable of receiving a drug container such as that described in claim 1.  
Regarding claim 20, Flaherty discloses that the drive system further comprises driving element 50 which applies an input parameter to the movable element to linearly extend or contract the movable element based on shape memory properties of the movable element (page 5, para. 0058).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 9-11, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosshard et al (US 2007/0112326) in view of Flaherty et al (US 2003/0229310).
Regarding claim 1, Bosshard discloses an automatic injection device comprising an insertion needle 14 configured to be inserted into a patient (page 5, para. 0055), a drug container 2 having a first longitudinal end (left end in fig. 7a) and a second longitudinal end (right end in fig. 7a), wherein the drug container comprises a plunger 3 and a movable element 31 (page 6, para. 0064; fig. 7a), a fluid path which fluidly connects the drug container to the insertion needle (not shown; page 3, para. 0033: transfer tubing located between reservoir and cannula 14), and a drive system comprising the movable element 31, wherein the movable element is a coil spring made of a shape memory alloy configured to change shape and cause linear movement of the plunger along a longitudinal axis of the drug container (page 7, para. 0064), the movable element includes a first end (left end in fig. 7a),  and a second end opposing the first end and proximal to the second longitudinal end of the drug container (right end in fig 7a), wherein the second end of the drug container is proximal to the fluid path (fig. 7a, fluid path not shown but located between the cannula 14 and the reservoir), the plunger is operatively coupled with the second end of the movable element (para. 0064, line bridging pages 6 and 7; fig. 7a), the second end of the movable element is configured to move linearly along the longitudinal axis of the drug container toward the second end (page 7, para. 0064; figs. 7a to 7b), the drug container is configured to contain a pharmaceutical product prior to device operation and linear movement of the plunger (page 2, para. 0015), and the first end of the movable element is configured to remain in position as the second end of the movable element moves the plunger to the second longitudinal end of the drug container (figs. 7a to 7b).
Claim 1 calls for the first end of the movable element to be located at the first longitudinal end of the drug container.  Bosshard shows that the first end of the movable element is spaced from the first end of the drug container, but that the first end is fixed at that location. Flaherty teaches a drug delivery device wherein the drive system includes a movable element formed by a shape memory spring element wherein the first end of the movable element is located at the first end of the drug container (fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bosshard such that the first end of the movable element is located at the first end of the drug container as taught by Flaherty because doing so is a known configuration for the movable element and the drug container.  Furthermore, according to MPEP 2144.04(VI)(C), it is well known to make rearrangement of parts if they do not affect the operation of the device.  In the instant case, rearrangement of element 31 to Bosshard in view of Flaherty would not change the operation of the device because the device of Bosshard would work equally well regardless of the location of the first end relative to the first end of the drug container.
Regarding claim 3, Bosshard discloses that the movable element changes shape by extending or contracting in a direction of movement of the plunger (figs. 7a to 7b).
Regarding claim 9, Bosshard discloses that the drive system further includes a driving element 11 positioned outside of the drug container and configured to apply an input parameter to the movable element to change the shape of the movable element (page 7, para. 0064; fig. 7a).
Regarding claim 10, Bosshard discloses that the input parameter is heating applied by the driving element to increase the temperature of the shape memory alloy (page 7, para. 0064).
Regarding claim 11, Bosshard discloses that the input parameter is current applied by the driving element to the shape memory alloy (page 7, para. 0064).
Regarding claim 21, Bosshard discloses that the movable element is configured to move based on its own properties (shape memory properties: page 7, para. 0064).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783